i          i        i                                                                            i       i        i




                                       MEMORANDUM OPINION

                                             No. 04-09-00025-CV

                              IN RE KRISTOFER THOMAS KASTNER

                                      Original Mandamus Proceeding1

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Phylis J. Speedlin, Justice
                  Steven C. Hilbig, Justice

Delivered and Filed: January 28, 2009

PETITION FOR WRIT OF MANDAMUS DENIED

           On January 12, 2009, relator Kristofer Thomas Kastner filed a petition for writ of mandamus

challenging the trial court’s order sustaining the contest to his appellate affidavit of indigence. The

court has considered relator’s petition, and is of the opinion that relator is not entitled to the relief

sought because he has an adequate remedy by appeal. See TEX . R. APP . P. 20.1; TEX . CIV . PRAC. &

REM . CODE ANN . § 13.003 (Vernon 2002); see also In re Arroyo, 988 S.W.2d 737, 738 (Tex. 1998)

(per curiam) (mandamus relief is not available because an adequate remedy by appeal exists for




           … This original proceeding arises out of Cause No. 2008-CI-12370, styled Kastner v. Martin, Drought &
           1

Torres, Inc., et al., pending in the 57th Judicial District Court, Bexar County, Texas, the Honorable Michael Peden
presiding.
                                                                                                         04-09-00025-CV

challenging an order sustaining a contest to an affidavit of indigence).2 Accordingly, relator’s

petition for writ of mandamus is denied. See TEX . R. APP . P. 52.7(a), 52.8(a). Relator shall pay all

costs incurred in this proceeding.


                                                                            PER CURIAM




        2
            … In fact, relator currently has an appeal of the trial court’s indigency ruling pending in this court, Appeal
No. 04-08-00779-CV, and his appellant’s brief on that matter is due on January 22, 2009.

                                                            -2-